            Case 1:19-cv-05631-MKV Document 40 Filed 09/15/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


COMMODITY FUTURES TRADING
COMMISSION,

                       Plaintiff,

                v.                                   Case No. 1:19-cv-05631-MKV

BENJAMIN REYNOLDS,

                       Defendant.


         SUPPLEMENTAL DECLARATION REGARDING SERVICE OF
    MOTION FOR ENTRY OF FINAL JUDGMENT BY DEFAULT, PERMANENT
   INJUNCTION, CIVIL MONETARY PENALTY, AND OTHER STATUTORY AND
      EQUITABLE RELIEF AGAINST DEFENDANT BENJAMIN REYNOLDS

       Pursuant to Local Civil Rule 55.2(c), the undersigned hereby makes the following

declaration:

       1.       I am employed as a Trial Attorney in the Division of Enforcement of the

Commodity Futures Trading Commission (“Commission”) in Washington, D.C. I have held this

position since July 2019. I am counsel of record in the above-captioned matter, and I make this

Supplemental Declaration based upon my personal knowledge and in connection with the

Commission’s Motion for Entry of Final Judgment by Default, Permanent Injunction, Civil

Monetary Penalty, and Other Statutory and Equitable Relief against Defendant Benjamin

Reynolds (“Motion”) (ECF No. 32).

       2.       In accordance with Local Civil Rule 55.2(c), this Supplemental Declaration is

submitted to inform the Court that the Commission has exhausted all available means of serving

the Motion on Defendant Benjamin Reynolds (“Reynolds”).

       3.       The Commission filed the Motion on August 20, 2020. Pursuant to Local Civil
               Case 1:19-cv-05631-MKV Document 40 Filed 09/15/20 Page 2 of 3




Rule 55.2(c), on August 21, 2020, the Commission mailed true and correct copies of the Motion

and all supporting papers (ECF Nos. 32-38) to Reynolds at the following address by UPS

Worldwide Express: 12 Richmond Street, Manchester, England M1 3NB (the “Richmond Street

Address”). The Commission filed a Certificate of Service with the Court that same day. ECF

No. 39.

          4.       On August 25, 2020, UPS informed the Commission that the package could not

be delivered because UPS personnel in the United Kingdom could not locate the Richmond

Street Address. According to UPS, the street number in the Richmond Street Address is

“incorrect.” Accordingly, UPS returned the package to the Commission on or about August 28,

2020, and the undersigned received the returned package on September 9, 2020.

          5.       The Richmond Street Address is the only address the Commission has been able

to link to Reynolds. As detailed in the Commission’s earlier filings in this matter, including in

its Motion for Leave to Serve Reynolds By Publication (ECF Nos. 16-19), the Commission

obtained the Richmond Street Address from an application Reynolds had filed with the Registrar

of Companies for England and Wales (the “U.K. Registrar”) in September 2016 to incorporate

Control-Finance Limited (“Control-Finance”), a private limited company through which

Reynolds operated the scheme at issue in this case. In his application to register Control-

Finance, Reynolds listed himself as Control-Finance’s sole Director and represented the

Richmond Street Address to be his “service address.” In the section of the application asking for

his “Country/State Usually Resident,” Reynolds listed “England.” He also listed his nationality

as “British.” See Ex. 2 to Declaration of Julia C. Colarusso in Support of Motion for Leave to

Serve Reynolds by Publication (ECF No. 18-2).

          6.       As the Commission explained in its Memorandum of Law in support of its



                                                  2
            Case 1:19-cv-05631-MKV Document 40 Filed 09/15/20 Page 3 of 3




Motion for Leave to Serve Reynolds by Publication (ECF No. 17), the Commission previously

retained a solicitor and process server in the United Kingdom who attempted to personally serve

Reynolds with the Summons and Complaint at the Richmond Street Address in July 2019. After

traveling to Manchester, England to attempt service, the process server reported that the

Richmond Street Address did not actually exist, or at best corresponded to an office building that

had long been abandoned and boarded-up.

       7.       Also in July 2019, that same process server attempted to deliver a set of service

papers to a separate address in Manchester, England that Reynolds had listed as Control-

Finance’s “Registered Office” address in its incorporation application with the U.K. Registrar. I

understand that the tenant of the building located at that address informed the process server that

there was no one associated with Control-Finance present there and that the use of the address by

Control-Finance had not been authorized.

       8.       For all of these reasons, the Commission is convinced that Reynolds falsified the

address information he included in the application he filed with the U.K. Registrar, and that the

Richmond Street Address is invalid. The Commission has not been able to identify any other

physical addresses associated with Reynolds or Control-Finance. In addition, the website, email

addresses, and telephone numbers Reynolds utilized in connection with the scheme at issue in

this case have all been disabled, and the Commission is not aware of any social media account

that Reynolds currently uses.



       I declare under penalty of perjury that the foregoing is true and correct. Executed on this

15th day of September, 2020.


                                      s/Julia C. Colarusso
                                      Julia C. Colarusso (admitted pro hac vice)

                                                 3
